Citation Nr: 0501921	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-20 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to July 
1969.  This matter initially came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied 
service connection for PTSD.  In December 2003, the Board 
remanded the case to the RO for additional development.  The 
case is once again before the Board for review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

The veteran claims that he has PTSD as a result of various 
stressors that occurred while serving on active duty in 
Vietnam.  Unfortunately, the Board finds that additional 
evidence is needed before it can adjudicate the veteran's 
claim.  

In a February 2003 report, J.C., Ph.D., diagnosed the veteran 
with PTSD, which he linked to multiple stressors the veteran 
reportedly experienced while serving in Vietnam.  These 
stressors include: (1) being the recipient of small arms fire 
as well as rocket and mortar attacks; (2) witnessing women 
and children being killed and wounded during rocket attacks; 
(3) having to work on coolers that housed the bodies of 
individuals that were going to be shipped back to the United 
States; (4) being sent to DaNang to take care of a South 
Vietnamese morgue; and (5) placing bodies on an 18-wheel 
refrigeration trailer due to a shortage of space at the 
morgue.

In a written statement received in November 2001, and during 
a videoconference hearing held before the undersigned in May 
2003, the veteran provided additional information regarding 
his alleged stressors.  In the statement, for example, he 
clarified that he first experienced a rocket attack his first 
night in Vietnam, after being assigned to a Civil Engineering 
Squadron at DaNang Air Force Base, and continued to 
experience such attacks almost every night thereafter.  He 
also reported additional stressors, including being sent on 
calls to remote locations that were dangerous; being forced 
to hide in bombed out buildings; witnessing the horrors of 
combat at various hospitals where he maintained air 
conditioners and other equipment; servicing cooling units at 
morgues, where he smelled death and saw many bodies that had 
been horribly injured; and helping medics unload body bags 
from a trailer and a broken cooling unit.  During the 
hearing, the veteran clarified that he served with the 366th 
Civil Engineering Squad, Pacific Air Force, at DaNang Air 
Base, and was assigned to the United States Forces in I 
Corps, in the northern most part of Vietnam.  Tr. at 8- 9.  
He also identified one of the morgues he maintained as Joint 
Services Mortuary in DaNang.  Tr. 11-12.

Based on the foregoing, the Board remanded the case with 
instructions that the RO contact the veteran and ask him to 
submit a written statement describing in greater detail the 
stressors he allegedly experienced in service.  In a January 
2004 letter, the RO requested that the veteran provide 
details concerning his alleged stressors within 30 days.  To 
date, however, the veteran has not responded to that request.  
As a result, the RO issued a supplemental statement of the 
case in October 2004 in which it continued to deny the 
veteran claim.  

Since then, however, additional evidence has been submitted 
concerning the veteran's alleged stressors.  In a sworn 
statement dated July 2004, T.C. stated that he was the 
veteran's commanding officer in Vietnam while attached to the 
366th Refrigeration Shop.  T.C. confirmed that the veteran's 
duties included repairing refrigeration and air conditioning 
units in trailers used to store dead bodies.  In addition, 
T.C. indicated that the veteran was required to move bodies 
from one cooling facility to another.  On one such occasion, 
T.C. explained that one could smell the bodies from a half a 
mile away.  On another occasion, the bodies had to be removed 
and washed down before being wrapped in a gauze-type 
material.  

It thus appears that T.C. has verified the veteran's 
stressors concerning the handling of dead bodies while 
working as a air conditioning specialist.  Therefore, the 
veteran should be afforded a VA psychiatric examination to 
determine whether the veteran suffers from PTSD based on 
these verified stressors. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a separate copy of this remand must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.  
The examiner must determine whether the 
veteran has PTSD and, if so, whether it 
is related to his duties as an air 
conditioning specialist that involved 
being exposed and handling dead bodies.  
The examiner should be instructed that 
only the veteran's duties as a air 
conditioning specialist in which he 
handled dead bodies may be considered as 
a stressor.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




